         Case 1:15-cv-04579-RA-KNF Document 132 Filed 12/11/20 Page 1 of 1
                                                                           USDC-SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                               DOC#:
SOUTHERN DISTRICT OF NEW YORK                                              DATE FILED: 12/11/2020


 JOSEPH CANNON,

                                 Plaintiff,
                                                                        No. 15-CV-4579 (RA)
                            v.
                                                                                ORDER
 PORT AUTHORITY OF NEW YORK AND
 NEW JERSEY; P.O. A. VIGNAPIANO;
 DETECTIVE LYNCH; SGT. KOSTANOSKI,

                                 Defendants.


RONNIE ABRAMS, United States District Judge:

         The Superintendent or other official in charge of the Marcy Correctional Facility shall on

January 7, 2021, at 2:30 p.m., provide the plaintiff, Joseph Cannon, Jr. DIN #18-A-0613, a room with

telephone service so that he may participate in a telephonic conference with the Court and counsel to the

defendants. The parties shall use the dial-in information provided below to call into the conference: Call-

in Number: (888) 363-4749; Access Code: 1015508.

         Counsel to the defendants is directed to: (1) serve a copy of this order on the Superintendent or

other official in charge of the Marcy Correctional Facility expeditiously; (2) contact the correctional

facility to confirm its ability to connect the plaintiff to the conference at the number listed above at the

time and date of the conference; and (3) make other arrangements for the plaintiff to connect to the

conference at the date and time listed above, if the correctional facility is unable to dial into the

conference line directly.

SO ORDERED.

Dated:      December 11, 2020
            New York, New York

                                                        Ronnie Abrams
                                                        United States District Judge
